 In the Matter of GOODYEAR TIRE & RUBBER COMPANY or KANSAS, INC.andUNITED RUBBER WORKERS OF AMERICA, CIOIn the Matter of GOODYEAR TIRE & RUBBER COMPANY or KANSAS, INC.andUNITED RUBBER WORKERS OF AMERICA, CIOIn the Matter of GOODYEAR TIRE & RUBBER COMPANY OF KANSAS, INC.andINTERNATIONAL BROTHERHOOD OF FIREMEN & OILERS, A. F.or L.Cases Nos. 17-R-1171, 17-R-117.t, and 17 R-12 , respectively,Decided January 17, 1946Messrs. L. E. Spencerand H.M. Hood,of Topeka, Kans., for theCompany.Mr. Floyd Robinson,of Rock Island, Ill.,Mr. Ernest E. Payne,ofTopeka, Kans., andMr. Frederick V. Knight,of Des Moines, Iowa,for the CIO.Mr. Lon Richards,of Pittsburg, Kans., for the Oilers.Mr. Floyd E. Black,of Topeka, Kans., andMessrs. Charles J. HillandMarvin S. Davies,of Kansas City, Mo., for the Federal.Mr. Charles J. Hill,of Kansas City, Mo., andMessrs. Foley AlvisandFloyd E. Black,of Topeka, Kans., for the Topeka Federation.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon two petitions duly filed by United Rubber Workers ofAmerica, CIO, herein called the CIO, alleging that questions affecting'commerce had arisen concerning the representation of employees ofGoodyear Tire & Rubber Company of Kansas, Inc., Topeka, Kansas,herein called the Company,' the National Labor Relations Boardprovided for an appropriate consolidated hearing upon due noticebefore Margaret L. Fassig, Trial Examiner.The hearing was held atTopeka, Kansas, on August 2, 1945.The Company, the CIO, Rubber' The name ofthe Companyappears hereinas corrected on the record65 N. L.R. B., No. 88.5324 GOODYEARTIRE & RUBBERCOMPANY OF KANSAS, INC. 533Workers Federal Labor Union, American Federation of Labor, hereincalled the Federal, and Topeka Federation of Labor, American Fed-eration ofLabor, herein called the Topeka Federation, appeared andparticipated.After ,the close of hearing, the cessation of hostilitiesin the recent war created a change of circumstances requiring thetaking of additional evidence in this case.On November 9, 1945,pursuant to an order of the Board reopening the record, a furtherconsolidated hearing upon due notice was held at Topeka,Kansas,before the same TrialExaminer.The Company, the CIO, theFederal, the Topeka Federation, and International Brotherhood ofFiremen & Oilers, A. F. of- L., herein called the Firemen & Oilers 2appeared and participated in the hearing.-3All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings madeat the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGoodyear Tire & Rubber Company, Inc., a Kansas corporation, is asubsidiary of Goodyear Tire & Rubber Company of Ohio.The prin-cipal office and place of -business of the Kansas Company is located inTopeka, Kansas, where it is engaged in the manufacture of heavy dutyhigh flotation military truck tires and tubes, passenger automobiletires and tubes, and other rubber products.The plant is owned bythe Defense Plant Corporation.During a 4-month period in 1945, theCompany purchased raw materials, including rayon tire cord, cruderubber, and synthetic rubber G. R. S., valued at approximately$400,000, the larger part of which came from points outside the Stateof Kansas.Until the end of hostilities in August 1945, all productsof the Company were delivered directly to the armed services of theUnited States.During the 4-month period in 1945, the Companymanufactured finished products valued at approximately $600,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, 'and we so find.2 After thecessation of hostilities,the Firemen&Oilers filed its petitionin theinstantcaseThe caseswere consolidatedbefore the hearingof November9,1945.The CIOcontendsthat the Firemen &Oilers shouldnot have been permittedto participate in thefurther hearing and shouldnot be permitteda place onthe balloton the ground thatits appearancewas untimelyIn view ofthe fact thatthe change in circumstances requiredfurther hearing in this case,we find no merit in that contention.8The CIO waived the right to protestany election held as a result of consolidated CasesNos 17-R-1171 and 17-R-1172, onthe basis of the charges of unfair labor practicesfiled by it inCase No 17-C-1292 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Rubber Workers Federal Labor Union, Topeka Federation of Labor,and International Brotherhood of Firemen & Oilers, each affiliated,with the American Federation of Labor, are labor organizations admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the CIO orthe Firemen & Oilers as exclusive bargaining representative of certainof its employees until the Board has certified statutory representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO and the Firemen & Oilers each represents asubstantial number of employees in the units it seeks 4We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITS ; THE DETERMINATION OF REPRESENTATIVESA. Thegeneral contentions of the partiesIn its petitions,the CIO sought to establish two separate units, thefirst consisting generally of all production and maintenance workers,and the second consisting of the Company's plant guards only.At thehearing, however,the CIO expressed its desire to represent both ofthese groups as a single unit, but stated that if such a unit is deter-lnined tobe inappropriate it will represent then separately,as ithadoriginallysought to do.The Topeka Federation seeks a separate unit of all maintenanceemployees except the powerhouse employees;the Federal seeks a sep-°The Field Examiner reported that the CIO submitted 324 membership-application cards,279 of which bore names of persons appearing on the Company's pay-roll of July 10, 1945,which contained the names of 336 employees in the unit sought by the CIO ; and that thecards were dated 27 in April,55 in May, 174 in June,and 22 in July 1945,and 1 wasundatedThe Trial Examiner reported that the CIO later submitted 65 additional cards, 18of which bore names of persons on the aforesaid pay roll in the unit sought by the CIOThe Fuemen & Oilers submitted 12 authorization cards, 9 of which bore names ofpersons appearing on the Company'spay roll of October 2, 1945,which contained thenames of 12 employees in the unit sought by the Firemen & OilersThe Federal submitted 14 membership-application cards, all of which bore names ofpersons appearing on the July 10 pay roll, which contained the names of 252 employees inthe unit sought-by the FederalThe Trial Examiner reportedthatthe Federal later sub-mitted 10 additional authorization cards, 6 of which bore names of persons on the afore-said pay roll in the unit sought by the FederalThe Topeka Federation submitted 25 membership-application cards, all of which borenavies of persons appearing on the aforesaid pay roll, which contained the names of 64employees in the unit sought by the Topeka Federation GOODYEAR TIRE' & RUBBER COMPANY OF KANSAS, INC. 535arate unit of all production employees; and the Firemen & Oilers seeksa separate unit of the powerhouse employees.-,The Company con-tends that the only appropriate unit in this case is a unit of all pro-duction and maintenance employees, excluding the laboratory work-ers on the ground that they are technical and supervisory employees,and excluding guards on the ground that they are not "employees."It is the Company's position, however, that if in our opinion theguards are entitled to collective bargaining, they should be includedin the production and maintenance unit sought by the CIO.B. The unit of guardsContrary to the Company's contention, guards are employees withinthe meaning of the ActsAlthough the CIO requests a reconsidera-tion of our present policy concerning non-militarized guards, it pre-sents no evidence which persuades us that the factors which impelledour adoption of that policy have altered.The guards involved hereinare armed, uniformed, and deputized, and they perform monitorialduties.We find that all the Company's guards, excluding the ser-geants and the chief and any other employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.C. The voting groups of production and maintenance employeesThe record reveals that,all thepowerhouse employeeswork gener-ally inside the separate powerhouse building under the supervisionof a separate foreman, and that all of them are skilled.These em-ployees earn from $1.00 to $1.15 per hour, whereas the Company'sunskilled laborers receive $.80 per hour.We have held that, in theabsence of bargaining history upon a plant-wide basis includingpowerhouse employees, such employees may, if similarly situated andsupervised, appropriately be represented in a separate unit.?We areof the opinion that these powerhouse employees may function eitheras a separate bargaining unit, or as a part of a more comprehensiveunit.Accordingly, we shall defer our determination of the appro-priate unit or units.Such determination shall depend, in part uponthe results of the elections hereinafter directed.5The Topeka Federation stated for the record that if the Board determines that aseparate unit of the powerhouse employees is not appropriate, it desires that the power-house employees be included in the maintenance unit it seeksFurthermore, the A F L.unions involved herein agreed that if the Board determines that a single unit of pro-duction and maintenance employees is appropriate herein the Federal should be placed onthe ballot for that unit, and that if the guards constitute a separate appropriate unit theTopeka Federation should be placed on the ballot for that unitMatter of Bethlehem Supply Company,63 N L. R. B 937 ;Matter ofThe Babcock &Wilcox Company,61 N L R B 529'Matter of Kearney & Trecker Corporation,62 N L R B 1174,and eases cited therein. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe perceive no basis in the instant case, however,for dividing intotwo separate units theproduction and maintenance employeesgen-erally.This separation of the maintenance from the production work-ers is not proposed on the basis of either craft or departmental con-siderations.In general the maintenance employees work throughoutthe plant.Althoughthe maintenance employees are under separatesupervision,the activities of the plantare highlyintegrated,bringingthe production and maintenance employees into constant contact. Therecord reveals that14 of the 15Goodyear plants are organized on aproduction and maintenance basis, and that at least 19 other tire-producing plants of other companies are similarly organized.Weshall not, therefore,establish a separate unit of maintenance employeesas such.The Companywould excludefrom any groupof production andmaintenance employees itslaboratory and quality controlworkers.The recordshows thatthese employees are neither technical nor super-visory.Their duty consists of performing routine tests upon rawmaterials and upon theCompany's products duringvarious stages ofthe production process, andof rejectingdefectivematerials.Nospecial training or education is a prerequisite to their position, andtheir salaries are comparable to those of production and maintenanceworkers generally.Their work is performed under the supervisionof chemists,who are the Company's technical employees.We shallinclude the, laboratory and quality control workers in the generalvoting group of production and maintenance employees,hereinafterestablished.The Company would also exclude fromany productionand mainte-nance group its"flying squadron"employees.These men are hiredby the Companyfor the specific purpose of training in all phases ofthe business, that theymay learn plant management.Although theyperform various production operations,they do so in order to learnthe business,and are frequently shifted from one job to another forthat purpose.They are carried on the pay roll of the personnel depart-ment, and spend a portion of their time working in the Company offices.College education is a prerequisite to their position. In view of thesefacts,we are of the opinion that the flying squadron employees aredissimilar in interest and function from the production and main-tenance employees as a group,and we shall,accordingly,exclude them.In accordance with our foregoing conclusions,we shall direct thatthe questions concerning representation which have arisen in CasesNos. 17-R-1171 and 17-R-1243 be resolved,in part, by separate elec-tions by sectet ballot among the employees of the Company withinthe following voting groups : GOODYEAR TIRE & RUBBER COMPANY OF KANSAS, INC.5371.All powerhouse employees of the Company, excluding super-visors and foremen.2.All production and maintenance employees of the Company, in-cluding laboratory and quality control workers, but excluding power-house employees, timekeepers, office and clerical employees, flyingsquadron employees, guards, chemists, and supervisors and foremen.We shall further direct that the question concerning representationwhich has arisen in Case No. 17-R-1172 be resolved by a separate elec-tion by secret ballot among the employees of the Company within theguard unit which we have found appropriate, designated in the Direc-tion of Election as group 3. The employees eligible to vote in theseelections shall be those who were employed in eligible categories duringthe pay-roll period immediately preceding the date of the Directionof Elections.The Company contends that no election should presently be orderedbecause the Company does not at present have in its employ 50 percentof its ultimate full complement of employees.8When hostilities ceasedin the war against Japan, all production in the plant stopped and theCompany retained only a skeleton staff in preparation for reconversion.On September 8, 1945, production was resumed; on that date approxi-mately 200 production and maintenance workers were employed." ByNovember 8, 435 production and maintenance workers were at work,including all those formerly employed who wished to return.9A com-pany representative testified that this figure was 35 percent of theanticipated full peacetime employment of the Company, and that theCompany expected to have 537 employees on January 1, 1946, 668employees on April 1, and its ultimate complement of 1,223 employeesby July 1, 1946.The record reveals that there is now working in theplant a fair cross-section of production and maintenance employeesin all categories.We see no reason to depart from our usual policy ofdirecting immediate elections.We shall, however, entertain a newpetition for an investigation and certification of representatives affect-ing the employees involved herein within less than 1 year, but notbefore the expiration of 6 months from the date of any certificationof a representative of production and maintenance employees whichwe may issue in the instant proceeding, upon proof (1) that the num-ber of employees is more than double the number eligible to vote inthe elections hereinafter directed; and (2) that the petitioner repre-sents a substantial number of employees in the expanded unit 108 This contention concerns the production and maintenance employees only.At the time of the original bearing, there were 392 production and maintenanceworkers on the Company's pay roll.fUMatter of Hurley Machine Division of Electric Household Utilities Corporattion,64N. L. R. B. 1181,Matter of Packard Motor Car Company (Toledo Division),60 N. L R. B.871:Matter of Aluminum Company of America,52 N. L. It. B 1040. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDiRECTLD that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Goodyear Tire &-,Rubber Company of Kansas,Inc., Topeka,Kansas, three separate elec-tions by secret ballot shall be conducted as early as possible,but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, ofsaidRules andRegulations, among the following groups of employees of the Com-pany, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did not.work during said pay-roll period because they were ill or on vacationor temporarily laid off,and includingemployees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of these elections,and all supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action :1.All employees of the Company in voting group 1, Section 4,supra,to determine whether they desire to be represented by UnitedRubber Workers of America, CIO,or by International Brotherhood ofFiremen & Oilers, A. F. L., for the purposes of collective bargaining,or by neither.2.All employees of the Company in voting group 2, Section4, supra,to determine whether they desire to be represented by United RubberWorkers of America, CIO,or by Rubber Workers Federal LaborUnion, American Federation of Labor, for the purposes of collectivebargaining,or byneither.3.All employees of the Company in the guard unit found appropri-ate in Section4, supra,to determine whether they desire to be repre-sented by United Rubber Workers of America, CIO, or by TopekaFederation of Labor, American Federation of Labor, for the purposesof collective bargaining,or by neither.CHAIRMAN HrrzoG took no part in the consideration of the aboveDecision and Direction of Elections.